Citation Nr: 1433712	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability, and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including service in the Republic of Vietnam.  His awards and decorations include the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held at the RO in June 2012.

The Board initially notes that service connection for skin disability was denied in unappealed June 1980 and October 2005 rating actions.  At the time of the latter decision, the record documented the presence of tinea cruris and dermatophytosis of the groin and feet.  The evidence also documented complaints of a facial rash, without an associated diagnosis.  Records received in connection with the current claim continue to document dermatophytosis, and also include a diagnosis of rosacea.  The Board finds that none of the skin disorders shown since October 2005 are new skin disorders that were not either specifically diagnosed by October 2005, or which were not documented through the Veteran's claimed symptoms at the time.  In short, the Board finds that all of the skin disorders claimed by the Veteran are subject to the requirement that new and material evidence first be submitted.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). 


FINDINGS OF FACT

1.  Service connection for skin disability was denied in an unappealed June 1980 rating decision.

2.  An unappealed October 2005 rating decision continued the denial of service connection for skin disability.

3.  The evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for skin disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's skin disability originated in service.


CONCLUSIONS OF LAW

1.  The June 1980 and October 2005 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).

2.  New and material evidence has been received to reopen the claim seeking service connection for skin disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Skin disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. §§ 5103(a) and 5103A, VA has certain notification and assistance obligations with respect to the instant claim.  Given, however, the disposition of the claim below, the Board finds that any notice or assistance deficiency is harmless.  The Board points out that a July 2008 VA notice to the Veteran advised him concerning how the initial rating and effective date would be assigned in the event of a successful claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim based on a chronic disease is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This avenue is available to those disorders defined as "chronic" under 38 U.S.C.A. § 1101 (West 2002) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 703 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(b). 

Service connection for skin disability was denied in a June 1980 rating decision, and again in an October 2005 rating action.  In both instances, the Veteran was advised of the decision and of his appellate rights, and in neither case did he initiate an appeal.  Nor was new and material evidence submitted within one year of either decision.  Both decisions thus are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The Board has reviewed the evidence of record at the time of the October 2005 rating decision, which consisted primarily of service treatment records, VA treatment records, and the report of an April 1980 VA examination, and compared the evidence to that received since the October 2005 rating action.  The newly received evidence not only includes more recent VA treatment records, but also the transcript of the Veteran's June 2012 Board testimony.  The Board finds the testimony in particular is new and material, as the Veteran described in detail the symptoms he experienced in service, immediately after service, and continuously since service.  The Board consequently concludes that the Veteran's claim seeking service connection for skin disability is reopened.
 
Turning to the merits of the claim, the service treatment records document that the Veteran was seen for complaints of muscle aches and lymphadenopathy without a rash in November 1967.  The records are otherwise negative for reference to skin problems.  

The report of an April 1980 VA examination of the Veteran documented the presence of skin abnormalities affecting both thigh areas and the toes of both feet.  The examiner diagnosed the Veteran as having dermatophytosis of the groin and foot areas.

The post-service VA treatment records document that in November 1979, the Veteran presented with complaints of constant rashes affecting his groin and feet since around 1970; he indicated that he was treated for skin problems in service with foot powder.  He was referred for a dermatology consultation, and in January 1980 was diagnosed as having bilateral tinea cruris.  More recent treatment records show that in April 2002, he reported experiencing a cyst on his left cheek for many years.  Physical examination showed the presence of acne scars on the face, and a large pore on the left cheek; he was diagnosed as having a possible sebaceous cyst.  In 2004, he reported experiencing a face rash since service.  The treatment records document diagnoses including dermatophytosis affecting the feet 

At his June 2012 Board hearing, the Veteran testified that he experienced skin problems in Vietnam, for which he was given creams.  He explained that he experienced skin rashes throughout service affecting his face, groin and feet, and that he experienced rashes in the same locations throughout the years, receiving treatment for such shortly after service.

The Board first notes that although the Veteran in the past claimed to experience chloracne, none of the records on file document the presence of that disorder, and although competent to state that he experienced skin rashes, he is clearly not competent to diagnose himself as having a particular dermatological disorder.  Nor are the other skin disorders diagnosed through the years of the type listed in 38 C.F.R. § 3.309(e) as subject to presumptive service connection on an herbicides basis.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2013).

With respect to service connection on a direct basis, the Board notes that although the representative contends that the November 1967 service treatment record documents the presence of a rash at the time, he has misread the entry.  The entry actually indicates that a rash was not present.  In fact, none of the service treatment records document complaints of skin problems, treatment for a skin problem, or any findings of a skin problem.

The Board nevertheless points out that the Veteran is certainly competent to testify as to the presence of skin problems in service, although he is not competent to offer a diagnosis as to the specific malady involved.  Moreover, VA has conceded his participation in combat when granting service connection for a disorder not before the Board at this time.  Given the Veteran's credible testimony at his Board hearing concerning the onset of skin problems affecting his face, groin and feet, and his participation in combat, the Board finds that the Veteran did experience skin problems in service for which he was treated.  His testimony is also consistent with the post-service evidence of record documenting the presence of skin problems affecting at least his groin and foot areas by 1979.  The Board finds it particularly noteworthy that in 1979, prior to filing any claim seeking service connection for skin problems, he informed his physicians that he had experienced the same skin problems since at least 1970. 

The post-service records document that his facial skin rashes apparently represent rosacea.  His account of skin rashes affecting his face, groin and feet since service are credible, and consistent with the available treatment records on file.

The record shows that the Veteran has not been afforded a VA examination that addresses the etiology of his skin problems.  Nevertheless, a medical opinion is not necessary in every case to establish that service connection is warranted.  See 38 U.S.C.A. § 1154(a) (West 2002)

In this case, the post-service records clearly document the presence of current skin disorders.  Given the Veteran's credible and competent account of experiencing the same type of skin problems in service and continuously since service, the Board finds that the evidence of record is sufficient to establish that the Veteran's current skin disorder originated in service.  Service connection for skin disability thus is warranted.  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for skin disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


